       Case 2:20-mj-01725-DUTY Document 6 Filed 04/17/20 Page 1 of 3 Page ID #:16



 1
 2
 3
                                                                         „+•
 4
 5
                                                                    gY
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 2:20-MJ-01725-DUTY
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                      Plaintiff,
14                                            [Fed. R. Crim. P. 31.1(a)(6);
                      v.                       18 U.S.C. § 3143(a)(1)]
15
      JASON R.AY BAILEY,
16
                      Defendant.
17
18
19
20                                            I.
21         On April 17, 2020, Defendant Jason Ray Bailey ("Defendant") appeared
22   before the Court for initial appearance on the petition and warrant for revocation of
23   supervised release issued in this matter, Case No. 2:20-MJ-P 1725-DUTY. The
24   Court appointed Rebecca Hale of the Federal Public Defender's Office to represent
25   Defendant.
26   ///
27   ///
28   ///
       Case 2:20-mj-01725-DUTY Document 6 Filed 04/17/20 Page 2 of 3 Page ID #:17



 1                                                  II.
 2         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.
 3   § 3143(a)following Defendant's arrest for alleged violations) ofthe terms of
 4   Defendant's ~ probation / ❑supervised release, the Court finds that:

 5         A.     ~     Defendant submitted to the Government's Request for
 6   Detention;
 7         B.     ~     Defendant has not carried his burden of establishing by clear

 8   and convincing evidence that Defendant will appear for further proceedings as
 9   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10                • Bail resources unknown
11                • Unverified background
12                • Unemployed
13                • Foreign travel history
14         C.     ~     Defendant has not carried his burden of establishing by clear

15   and convincing evidence that Defendant will not endanger the safety of any other
16   person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based
17   on:
18                • Nature ofthe instant allegations
19                • Substance use/abuse history
20                • Extensive criminal history
21
22                                           III.
23         In reaching this decision, the Court considered:(a)the nature and
24   circumstances ofthe offenses) charged, including whether the offense is a crime
25   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
26   substance, firearm, explosive, or destructive device;(b)the weight of evidence
27   against the defendant;(c)the history and characteristics ofthe defendant; and
28 (d)the nature and seriousness ofthe danger to any person or the community. [18

                                               2
       Case 2:20-mj-01725-DUTY Document 6 Filed 04/17/20 Page 3 of 3 Page ID #:18



 1   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
 2   the U.S. Pretrial Services Agency.
 3
 4                                            IV.
 5         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

 6   defendant is remanded to the custody ofthe U.S. Marshal for forthwith removal to
 7   the Western District of Washington. The defendant will be committed to the
 8   custody ofthe Attorney General for confinement in a corrections facility separate,
 9   to the extent practicable, from persons awaiting or serving sentences or being held
10   in custody pending appeal. The defendant will be afforded reasonable opportunity
11   for private consultation with counsel. On order of a Court ofthe United States or
12   on request of any attorney for the Government, the person in charge ofthe
13   corrections facility in which defendant is confined will deliver the defendant to a
14   United States Marshal for the purpose of an appearance in connection with a court
15   proceeding. [18 U.S.C. § 3142(1).]
16
17
18
     Dated: April 17, 2020                           /s/
19
                                                MARIA A. AUDERO
20                                          UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                               3
